NUMBER 13-05-521-CV
 
                         COURT OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG  
 
 
IN RE: FORD MOTOR COMPANY
 
 
On Petition for Writ of Mandamus and 
Motion for Emergency Temporary Relief
 
 
                               MEMORANDUM
OPINION                                    
 
                          Before
Justices Yañez, Castillo, and Garza
                                 Memorandum
Opinion Per Curiam
 
Relator,
Ford Motor Company, filed a motion for emergency relief and petition for writ
of mandamus in the above cause on August 10, 2005.  That same day, the Court took the motion for
emergency relief under consideration and ordered a stay of the trial court=s order dated August 9, 2005.  The Court requested that real parties in
interest file a response to relator=s petition for writ of mandamus.




The
Court, having examined and fully considered the petition for writ of mandamus
and the responses filed by the parties, is of the opinion that relator has not
shown itself entitled to the relief sought and the petition for writ of
mandamus should be denied.  See Tex. R.
App. P. 52.8.  Accordingly, the stay is
hereby ordered LIFTED.  The petition for
writ of mandamus is DENIED.
 
PER CURIAM
 
Memorandum Opinion
delivered and filed
this the 24th day of
August, 2005.